DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, the feature recites “the structure” in line 2 found lack of antecedent basis for this limitation in the claim because there are two types of structure such as: 
1- the preamble structure in the preamble; and 
2- the first redistribution structure. Thus, the Examiner suggests the Applicants to further define which structure is it. 
Furthermore, the Examiner found the feature recites “the structure further comprising: a pad disposed on a second surface of the substrate; and a conductive feature extending from the first surface of the substrate to the second surface of the substrate, the conductive feature connecting the pad to the metallization pattern” unclear whether it is claiming the first redistribution structure. Indeed, all the details such the pad and the conductive features  are formed on and within the substrate. Thus, the structure in line 2 is further found unclear that it is the structure of the first redistribution structure.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure wherein “a first integrated circuit die comprising a second bond pad and a second dielectric layer around the second bond 
Regarding claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure wherein “a second dielectric layer, a second surface of the second dielectric layer being coplanar with second surfaces of the second bond pads, the first dielectric layer extending laterally beyond outermost lateral sidewalls of the second dielectric layer, the first dielectric layer being bonded to the second dielectric layer by covalent bonds between a first material of the first dielectric layer and a second material of the second dielectric layer” in combination of all of the limitations of claim 9. Claims 10-12 include all of the limitations of claim 9.
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure wherein “a second device comprising an active device, a second metallization pattern, and a second dielectric layer, the second metallization pattern connected to the active device, the second device being bonded to the first device by covalent bonds between a first material of the first dielectric layer and a second material of the second dielectric layer” in combination of all of the limitations of claim 13. Claims 14-20 include all of the limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818